Citation Nr: 0734255	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  01-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Jeany Mark, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1977 to May 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  In November 2005, the Board issued a decision which 
held that additional evidence submitted since a prior Board 
decision in November 1983 was not new and material, and the 
claim for service connection had not been reopened.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2006, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for additional 
action.  The Court granted that motion in November 2006.  
 
The reopened claim for service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1983, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder.  

2.  The evidence presented since November 1983 includes a 
medical opinion linking current psychiatric disorder to 
service.

3.  The evidence received since the previous decision bears 
directly and substantially upon the issue of entitlement to 
service connection for an acquired psychiatric disorder and, 
when considered alone or together with all of the evidence, 
both old and new, must be considered to fairly decide the 
claim.
CONCLUSION OF LAW

The evidence received since the previous decision denying 
service connection for an acquired psychiatric disorder is 
new and material, and the is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the VA made a mistake by failing to 
reopen and grant his claim for service connection for a 
psychiatric disorder.  He asserts that a medical opinion 
dated in October 2007 from a licensed clinical psychologist 
demonstrates that he currently has schizophrenia which was 
present within a year of service.  

In a rating decision of May 1982, the RO denied service 
connection for a psychiatric disorder.  The veteran appealed, 
but the decision was confirmed by the Board in November 1983.  
It was noted in the decision that the service medical records 
did not show any objective clinical notation of acquired 
psychiatric pathology.  The Board further stated that there 
was no basis for concluding that any post service psychiatric 
disability may be attributed to service.  Accordingly, the 
Board denied that claim.   

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  Pursuant to 38 
U.S.C.A. § 7104, a decision denied by the Board may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a VA decision has 
been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)

For a claim to reopen filed before August 29, 2001, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).    

In April 2000, the RO received a written statement from the 
veteran in which he requested the RO to reopen the claim for 
service connection for a psychiatric disorder.  The 
additional evidence which has been presented since the prior 
decision includes a written opinion dated in October 2007 
from Christina Riebeling, Ph.D., a licensed clinical 
psychologist.  She stated that she had reviewed the veteran's 
VA claims files, including psychiatric evaluations, 
psychiatric notes, hospital discharge notes, and the 
transcript from a hearing held in April 1983.  She concluded 
that the veteran suffers from schizophrenia and that "there 
is a service connection."  She further concluded that the 
veteran suffered with schizophrenia within a few months of 
discharge.      

There was no medical opinion which was supportive of the 
claim at the time the claim was originally denied.  Thus, the 
additional evidence which has been presented provides 
information which was not previously of record, bears 
directly and substantially upon the issue and, when 
considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.  
The additional evidence tends to prove the element that was 
the specified basis for the last disallowance.  Accordingly, 
the petition to reopen the claim is granted.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  To this extent, the appeal is granted.




REMAND

The Board finds that additional relevant medical evidence may 
exist.  In a letter dated in January 2000, a psychiatrist 
from the Bryce Hospital stated that "Our records indicate 
that he has experienced auditory hallucinations and thought 
that others are after him, wanting to harm him since he 
returned home from the military."  In light of this 
statement, the Board concludes that the records from the 
Bryce hospital should be obtained.  

In addition, the Board also notes that in a statement in 
support of claim dated in March 1982, the veteran reported 
that he was assigned to the Alabama National Guard, Roanoke, 
Alabama 36274.  A handwritten note on the statement reflects 
that his unit was Btry A, 2nd Bn, 117th Field Art., POB 588, 
Roanoke, AL 36274.  Any records from that service which could 
be obtained might be useful in assessing the veteran's 
reopened claim.  

The duty to assist also requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  A VA examination has not been conducted with 
respect to the issue on appeal.  A psychiatric examination 
would allow an opportunity to determine the nature and 
etiology of any psychiatric disability which may currently be 
present.  A remand is required to obtain an opinion as to 
whether there is a nexus to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
medical records from his service with the 
National Guard during the period from 
1981 to present.  The RO should also make 
appropriate efforts to obtain all post 
service treatment records from the Bryce 
Hospital.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder which may be present.  The 
claims folder should be made available to 
the examiner for review.  The examination 
report should include a summary of the 
relevant history.  The examiner should 
provide a diagnosis, and should 
specifically comment as to whether it is 
at least as likely as not that any 
current psychiatric disorder is related 
to service, or whether such an etiology 
or relationship is unlikely.  The 
examiner should specifically address the 
question of whether a psychosis was 
manifest to a compensable degree within 
one year after service.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________ 
MARJORIE A. AUER 
Veterans Law Judge, Board of


 Department of Veterans Affairs


